DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
	References are cited throughout the specification, particularly in the Detailed Description section (for example, see paragraph 2 on page 16). The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 11, 14, 16 and 39-40 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0186878 A1 (Alector LLC) 5 July 2018.

Regarding claim 1, Alector teaches a method of treating a cancer in a subject in need thereof (page 29, [0269], “a method of preventing, reducing risk, or treating cancer in an individual”). 
Alector further teaches that the method comprises administering to the subject a therapeutically effective amount of polymorphonuclear leukocytes (page 29, [0269], “administering to the individual a therapeutically effective amount of the plurality of isolated immune cells”; page 24, [0222] “the innate immune cell is a myeloid cell. Myeloid cells are derived from hematopoietic stem cells in the bone marrow. Myeloid cells include megakaryocytes, erythrocyte-precursors, mononuclear phagocytes (monocytes/macrophages) and all of the polymorphonuclear leukocytes (neutrophils, basophils, eosinophils)”).
Alector teaches that the polymorphonuclear leukocytes are genetically modified to express a recombinant chimeric antigen receptor (page 29, [0269], “myeloid cells isolated from a patient may be transfected with a polynucleotide encoding a chimeric antigen receptor directed toward a cancer-associated ligand and then returned to the patient so that the cellular response generated by such cells is triggered”).

Regarding claim 2, Alector teaches the method of claim 1 as discussed above. 
Alector further teaches that the polymorphonuclear leukocytes express a chimeric antigen receptor (CAR) targeting CD19, CD20, CD22, CD33/IL3Ra, EGFRvIII, or GD-2 (page 68, claim 7). 
Alector also teaches that the CAR of the disclosure may include a ligand-binding domain (page 10, [0071]) and that the ligand-binding domain may alternatively include a ligand-binding portion of a cell protein receptor, for example, an extracellular receptor domain. Alector further teaches that the extracellular receptor domains include molecules such as CD-28, 4-1BB, OX40, CD30, CD40, and SLAMF7 (page 11, [0073]).
Alector also teaches that the ligand-binding domain includes a single-chain variable fragment (scFv) domain that binds to a specific cancer agent including HER2, IGF1 receptor, MUC1, VEGF-A, VEGFR-1, and VEGFR-2 (page 11, [0078]).

Regarding claim 3, Alector teaches the method of claim 1 as discussed above. 
Alector further teaches that the polymorphonuclear leukocytes express a chimeric antigen receptor (CAR) targeting CD19 (page 68, 8.).

Regarding claim 11, Alector teaches the method of claim 1 as discussed above. 
Alector further teaches that the polymorphonuclear leukocytes are genetically modified by mRNA transfection (page 26, [0230], “Methods of Producing Chimeric Receptor-Expressing Cells”; page 26, [0238], “an innate immune cell expressing a chimeric receptor is produced by isolating an innate immune cell, introducing a vector encoding a chimeric receptor, and culturing the cell so that the chimeric receptor is expressed… an RNA construct encoding a chimeric receptor can be directly transfected into a cell. Upon transfection or transduction of such chimeric receptor-encoding polynucleotides into immune cells, the construct is expressed in the cell as a function receptor and endows the cells with ligand specificity”; page 22, [0195], “certain aspects of the present disclosure relate to an isolated polynucleotide construct comprising sequences of a chimeric antigen receptor… in some embodiments the polynucleotide is an RNA polynucleotide, such as an mRNA polynucleotide”).

Regarding claim 14, Alector teaches the method of claim 1 as discussed above. 
Alector further teaches that the polymorphonuclear leukocytes are neutrophils (page 24, [0222], “Exemplary myeloid cells include… neutrophils…”).

Regarding claim 16, Alecto teaches a method of treating cancer in a subject in need thereof (page 29, [0269], “a method of preventing, reducing risk, or treating cancer in an individual”). Alecto teaches that the method comprises administering to the subject a therapeutically effective amount of a polynucleotide coding for a CAR (page 26, [0231], “a method of producing an innate immune cell expressing a chimeric receptor. The vectors containing the polynucleotides encoding a chimeric receptor can be introduced into a host cell by any number of appropriate means. Vectors can be transferred to a host cell in vitro, ex vivo, or in vivo”; page 28, [0258], “pharmaceutical compositions of the present disclosure containing polynucleotides, vectors, or cells encoding chimeric receptors of the present disclosure may be administered to an individual in need of treatment, preferably a human, in accord with known methods”). 
Alecto teaches that the polynucleotide can be complexed with a carrier wherein the carrier comprises one or more molecules effective to deliver the polynucleotide to the cytoplasm of the polymorphonuclear leukocyte of the subject (page 26, [0231], “method of producing an innate immune cell expressing a chimeric receptor. The vectors containing the polynucleotides encoding a chimeric receptor can be introduced into a host cell by any of a number of appropriate means. Vectors can be transferred to a host cell in vitro, ex vivo, or in vivo. For example, the expression vector can be transferred into a host cell by physical, chemical, or biological means”; page 24, [0222] “the innate immune cell is a myeloid cell. Myeloid cells are derived from hematopoietic stem cells in the bone marrow. Myeloid cells include megakaryocytes, erythrocyte-precursors, mononuclear phagocytes (monocytes/macrophages) and all of the polymorphonuclear leukocytes (neutrophils, basophils, eosinophils)”). 
 Alecto teaches that the CAR polynucleotides can be introduced into the host cell in vivo by any number of appropriate means including physical, chemical or biological means (page 26, [0231]). Alecto teaches chemical means for introducing a polynucleotide into a host cell including colloidal dispersion systems, such as macromolecule complexes, nanocapsules, microspheres, beads, and lipid-based systems including oil-in-water emulsions, micelles, mixed micelles, and liposomes. Alecto further teaches that an exemplary colloidal system for use as a delivery vehicle in vitro and in vivo is a liposome and that other methods of state-of-the-art targeted delivery of nucleic acids are available such as a delivery of polynucleotides with targeted nanoparticles or other suitable micron sized delivery system (page 26, [0234]). Alecto also teaches that the polynucleotide can be associated with a lipid, complexed with a micelle, or liposome and that lipid, lipid/DNA or lipid/expression vector associated compositions may be in any structure in solution (page 26, [0235]). A skilled artesian would appreciate that by stating that the CAR polynucleotides are introduced “into the host cell”, Alecto means into the cytoplasm of the cell. 
 
Regarding claim 39, Alector teaches a modified polymorphonuclear leukocyte (page 24, [0222], “the innate immune cell is a myeloid cell. Myeloid cells are derived from hematopoietic stem cells in the bone marrow. Myeloid cells include megakaryocytes, erythrocyte-precursors, mononuclear phagocytes (monocytes/macrophages) and all of the polymorphonuclear leukocytes (neutrophils, basophils, eosinophils”).  Alector further teaches that the polymorphonuclear leukocyte expresses a recombinant chimeric antigen receptor (CAR) (abstract, “compositions that include polynucleotides encoding chimeric receptors, methods of delivering polynucleotides encoding chimeric receptors to immune cells”; page 29, [0269], “myeloid cells isolated from a patient may be transfected with a polynucleotide encoding a chimeric antigen receptor directed toward a cancer-associated ligand and then returned to the patient so that the cellular response generated by such cells is triggered”).

Regarding claim 40, Alector teaches the method of claim 39 as discussed above. 
Alector further teaches that the polymorphonuclear leukocytes express a chimeric antigen receptor (CAR) targeting CD19, CD20, CD22, CD33/IL3Ra, EGFRvIII, or GD-2 (page 68, claim 7). 
Alector also teaches that the CAR of the disclosure may include a ligand-binding domain (page 10, [0071]) and that the ligand-binding domain may alternatively include a ligand-binding portion of a cell protein receptor, for example, an extracellular receptor domain. Alector further teaches that the extracellular receptor domains include molecules such as CD-28, 4-1BB, OX40, CD30, CD40, and SLAMF7 (page 11, [0073]).
Alector also teaches that the ligand-binding domain includes a single-chain variable fragment (scFv) domain that binds to a specific cancer agent including HER2, IGF1 receptor, MUC1, VEGF-A, VEGFR-1, and VEGFR-2 (page 11, [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0186878 A1 (Alector LLC) 5 July 2018 as applied to claim 1 above, and further in view of Qin, H., et al (2017) CAR-T Cells Targeting BAFF-Receptor for B-Cell Malignancies: A Potential Alternative to CD19 Blood, 703. Adoptive Immunotherapy: Poster II Abstract; 130(Suppl_1):3180; 1-3.
Alector teaches the method of claim 1 as discussed above. Alector further teaches that “the ligand-binding domain binds to CD19. CD19 is a B-lymphocyte antigen that is expressed on the surface of B cells and functions as a B cell co-receptor by binding to CD81 and CD82 and enhancing signaling through the B cell receptor” (page 11, [0077]). Alecto, however, does not teach that the CAR targets a human B cell receptor (BCR).
Qin studied chimeric antigen receptor (CAR) T-cell adoptive therapies and teaches that while there have been promising clinical outcomes with CD19 CAR-T cell therapies, disease relapse is problematic and thought to be caused by poor long-term persistence of the CAR-T cells and the loss of the CD19 target on tumors (page 1, background, paragraph 1). To circumvent issues with CD19 targets, Qin developed CAR-T cells targeting B-cell activating factor receptor (BAFF-R) which is specifically involved in B lymphocyte development and mature B-cell survival (page 1, background, paragraph 2). Qin teaches that BAFF-R and CD19 were observed on the tumor cells with comparable expression levels and that both treatments elicited significant antitumor effects compared to T-cell and saline controls. However, the BAFF-R CAR T-cell treatment demonstrated long-term tumor free survival in all treated mice compared to the CD19 CAR T-cell treated cohort, which only showed delayed tumor growth (page 2, method and results, paragraph 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included an extracellular domain that targets a human B cell receptor (BCR) as taught by Qin in the CAR polymorphonuclear leukocyte taught by Alector. A skilled artesian would have been motivated to use this extracellular domain in order to achieve long-term tumor free survival by avoiding loss of persistence and loss of the CD19 target on the tumor cells (Alector, page 1, paragraph 1; page 2, paragraph 2). 

Claims 9, 10, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0186878 A1 (Alector LLC) 5 July 2018 as applied to claims 1 and 39 above, and further in view of Dotti, G., et al (2014) Design and Development of Therapies using Chimeric Antigen Receptor-Expressing T cells Immunol Rev. 257(1); 1-35.

Regarding claim 9, Alector teaches the method of claim 1 as discussed above. Alector, however, does not teach that the CAR targets a tumor-specific peptide epitope. 
Dotti studied chimeric antigen receptor-expressing T cells and provides a review of the basic design of CARs, how antigen targets are selected, the initial clinical experience with CARs, and the value of adding additional features to the CAR-T cells irrespective of their target to render them better suited to function in the tumor environment (abstract). Dotti teaches that CARs target specific peptide epitopes (page 4, paragraph 6). Dotti further teaches that “in addition to CAR affinity, function is also effected by the location of the recognized epitope on the antigen. For example, CAR-T cells expressing an scFv that recognizes an epitope on CD22 (an antigen expressed by normal and malignant B cells) that was proximal to the B cells’ plasma membrane had superior anti-leukemic activity to CAR-T cells that recognized a membrane-distal epitope” (page 3, paragraph 1). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have designed the CAR expressing polymorphonuclear leukocytes taught by Alector to target a tumor-specific peptide epitope as taught by Dotti. A skilled artesian would have been motivated to target a specific epitope in order to control and optimize the outcomes of the treatment as taught by Dotti (page 3, paragraph 1). 

Regarding claim 10, Alector teaches the method of claim 1 as discussed above. Alector, however, does not teach that the polymorphonuclear leukocytes express at least two different CAR or TCR targeting at least two different epitopes. 
Dotti studied chimeric antigen receptor-expressing T cells and provides a review of the basic design of CARs, how antigen targets are selected, the initial clinical experience with CARs, and the value of adding additional features to the CAR-T cells irrespective of their target to render them better suited to function in the tumor environment (abstract). Dotti teaches that CARs target specific peptide epitopes and that the location of the epitope on the peptide plays a role in the effectiveness of the CAR cell therapy (page 4, paragraph 6; page 3, paragraph 1). Dotti further teaches that “targeting multiple antigens on a single cell may also reduce toxicity, by providing the engineered T cells with true pattern-recognition ability. For example, engineering T cells to express two CARs with complementary signaling domains restricts full T-cell activation only to tumor sites at which both antigens are expressed” (page 16, paragraph 4). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have designed the CAR expressing polymorphonuclear leukocytes taught by Alector to express at least two different CARs targeting at least two different epitopes as taught by Dotti. A skilled artesian would have been motivated to include multiple CARs targeting at least two different epitopes in order to create pattern-recognition ability thereby reducing toxicity while increasing control and optimizing the outcomes of the treatment as taught by Dotti (page 16, paragraph 4; page 3, paragraph 1). 

Regarding claim 51, Alector teaches the modified polymorphonuclear leukocyte of claim 39 as discussed above. Alector, however, does not teach that the polymorphonuclear leukocytes express at least two different CAR or TCR targeting at least two different epitopes. 
Dotti studied chimeric antigen receptor-expressing T cells and provides a review of the basic design of CARs, how antigen targets are selected, the initial clinical experience with CARs, and the value of adding additional features to the CAR-T cells irrespective of their target to render them better suited to function in the tumor environment (abstract). Dotti teaches that CARs target specific peptide epitopes and that the location of the epitope on the peptide plays a role in the effectiveness of the CAR cell therapy (page 4, paragraph 6; page 3, paragraph 1). Dotti further teaches that “targeting multiple antigens on a single cell may also reduce toxicity, by providing the engineered T cells with true pattern-recognition ability. For example, engineering T cells to express two CARs with complementary signaling domains restricts full T-cell activation only to tumor sites at which both antigens are expressed” (page 16, paragraph 4). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have designed the polymorphonuclear leukocyte taught by Alector to express at least two different CARs targeting at least two different epitopes as taught by Dotti. A skilled artesian would have been motivated to include multiple CARs targeting at least two different epitopes in order to create pattern-recognition ability thereby reducing toxicity while increasing control and optimizing the outcomes of the treatment as taught by Dotti (page 16, paragraph 4; page 3, paragraph 1). 


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0186878 A1 (Alector LLC) 5 July 2018  in view of Han, H., et al (2019) A comprehensive review on histone-mediated transfection for gene therapy Biotechnology Advances 37; 132-144 (published online 23 Nov 2018).
Alector teaches the method of claim 16 as discussed above. Alector, however, does not disclose that the carrier is a recombinant histone H1 molecule.
Han studied histones as an effective carrier in non-viral gene delivery teaching that its effective transfer of genes is due to unique properties of histone including efficient DNA binding ability, direct translocation to cytoplasm, and favorable nuclear localization ability. Han teaches that the rapid development of genetic engineering techniques could facilitate the construction of multifunctional fusion proteins based on histone molecules to further improve the transfection efficiency (abstract). Han teaches that histones are known as natural DNA-binding proteins and have been utilized to condense nucleic acid and achieve gene transfection in mammalian cells. Han further teaches that unlike other polymeric gene carriers, the histone-based nanoparticles could be untaken by cells through the non-endocytosis pathway, which is an energy-dependent manner and that they have been recognized to possess more than one nuclear localization signal (NLS) at the N-terminus, which can facilitate the nuclear entry and further gene expression in the cytoplasm (page 132, right column, paragraph 2). Han teaches that purified histone H1 has been found to be effective in triggering the gene transfer in a number of cell lines (page 133, left column, paragraph 3; Table 1, page 134) and that recombinant histone H1 was successfully used as a gene carrier to transfect mammalian cells in the late 1990’s (page 141, right column, paragraph 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a recombinant histone H1 molecule as the carrier as taught by Han in the method of treating cancer taught by Alector. A skilled artesian would have been motivated to use histone H1 as a carrier to complex with the CAR polynucleotide for transfection into the polymorphonuclear leukocytes as it has been demonstrated to be effective in triggering the gene transfer in a number of cell lines (Han, page 133, left column, paragraph 3) and has been well characterized. 


Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0186878 A1 (Alector LLC) 5 July 2018  in view of Han, H., et al (2019) A comprehensive review on histone-mediated transfection for gene therapy Biotechnology Advances 37; 132-144 (published online 23 Nov 2018) as applied to claim 30 above, and further in view of US 9,796,767 B2 (Symbiotec Genellschaft zur Erforschung auf dem Geibeit der Biotechnologie, MBH) 24 Oct 2017.

Regarding claim 31, Alector and Han teach the method of claim 30 as discussed above. Alector and Han, however, do not disclose that the recombinant histone H1 molecule is a human recombinant H1.3 molecule.
Symbiotec teaches a nucleic acid that encodes a polypeptide consisting of two methionine residues as the first and second N-terminal amino acid residues linked via a peptide bond to a mature eukaryotic histone as well as methods of making the polypeptide and its use in pharmaceutical and diagnostic compositions (abstract). Symbiotec teaches that there is an enormous economic interest in high level production of recombinant proteins, such as histones and production of large quantities is not only of interest for providing a sufficient amount of protein for studies into their properties and functions, but also for the provision of large amounts of protein for therapeutic use (page 5, column 1, lines 30-36). Symbiotec teaches that histones are classically known as structural components of the cell nucleus where they act as “spools” around which DNA is wound and play a key role in gene regulation (page 6, column 4, lines 43-47). Symbiotec teaches human histone proteins H1.0, H1.1, H1.2, H1.3, H1.4, H1.5, and H1t Testis (page 9, column 9, lines 10-12). Symbiotec studied the production of H1.3 and characterized the mature eukaryotic histone as a method of treating leukemia (page 15, Example 1 through page 16 Example 2; , page 28, column 47, claims 1 and 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the human recombinant H1.3 molecule taught by Symbiotec as the histone H1 carrier in the method taught by Alecto and Han. A skilled artesian would have been motivated to use this H1 subtype as its rapid production and use as a cancer therapeutic has been well characterized and established.

Regarding claim 32, Alecto, Han, and Symbiotec teach the method of claim 31 as discussed above. 
Symbiotec further teaches that the histone molecule additionally comprises an N-terminal bis-methionine sequence (page 5, column 1, lines 12-20, “a nucleic acid molecule which encodes a polypeptide consisting of two methionine residues as the first and second N-terminal amino acid residues linked via a peptide bond to a mature eukaryotic histone. The present invention furthermore relates to a vector containing said nucleic acid molecule, a host transformed with said vector, polypeptides encoded by the nucleic acid molecule and pharmaceutical and diagnostic compositions”). Symbiotec teaches that the incorporation of a methionine residue at the N terminus of each nascent polypeptide constitutes part of the universal translation initiation signal, used by prokaryotes as well as eukaryotes (page 5, column 1, lines 61-64) and that processing of N-terminal methionine is thought to play important roles for protein stability and the correct function of the protein (page 5, column 2, lines 14-16). Symbiotec teaches that the technical problem underlying the invention was to provide improved recombinant eukaryotic polypeptides that, for example, allow a simplification of production and detection (page 5, column 2, lines 48-51) and that the addition of two methionine residues at the N terminus of histones provides bis-met histones which offer the possibility of simple detection in the presence of endogenous histones and allows for an efficient recombinant protein production (page 9, column 9, lines 4-9). In the examples provided by Symbiotec, Bis-met histone subtype H1.3 was produced, purified, and characterized as a treatment for leukemia (page 15-20). The Bis-met H1.3 polypeptide was disclosed to have a sequence of Symbiotec SEQ ID NO: 3 (page 15, column 22, lines 45-46). Symbiotec SEQ ID NO: 3 has 100% sequence alignment to instant application SEQ ID NO: 8, as shown in the alignment below.

    PNG
    media_image1.png
    754
    972
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the human recombinant Bis-met H1.3 molecule with Symbiotec SEQ ID NO: 3 as taught by Symbiotec as the histone H1 carrier in the method taught by Alector and Han. A skilled artesian would have been motivated to use this H1 subtype as its rapid production and use as a cancer therapeutic has been well characterized and established (Symbiotec examples, pages 15-20).

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:

Shah, N.N., et al (2019) Multi Targeted CAR-T Cell Therapies for B-cell Malignancies Frontiers in Oncology 9(146); 1-7. Shah studied CAR modified T cells and provides a review of outcomes to date with CD19 CAR-T cell therapy and describes the current limitations of single targeted CAR-T therapies. Shah teaches that despite impressive responses, multiple escape mechanisms to evade CAR-T cell therapy have been identified, among which the most common is loss of the target antigen. Shah teaches that a method to overcome this resistance is multi-targeted CAR-T cells (abstract). 

Roberts, M.R., et al (1998) Antigen-Specific Cytolysis by Neutrophils and NK Cells Expressing Chimeric Immune Receptors Bearing ζ or γ Signaling Domains J. Immunol 161; 375-384. Roberts created chimeric immune receptors (CIRs) in which the ligand-binding domain of a heterologous receptor or antibody is fused directly to the cytoplasmic domain of the TCR ζ or γ chain and compared the ability of the CIRs to activate the cytolytic function of two distinct classes of FcγR bearing effectors, NK cells and neutrophils. Roberts generated mature neutrophils expressing ζ and γ-CIR in vivo from murine hemopoietic stem cells following transplantation of syngeneic mice with retrovirally transduced bone marrow or in vitro from transduced human CD34+ progenitors following differentiation. Roberts states that “the experimental approach described is a powerful one with which to study the role of nonlymphoid effector cells in the host immune system and permits the rational design of immunotherapeutic strategies that rely on harnessing multiple immune functions via CIR-modified hemopoietic stem cells or progenitors” (abstract). 

US 2018/0169146 A1 (Dana-Farber Cancer Institute, Inc) 21 June 2018. Dana-Farber teaches circularized nucleic acids (e.g. RNA), compositions (page 3, [0060]) which can be used to encode a chimeric antigen receptor (page 11, [0076]). Dana-Farber further teaches that the nucleic acid of the invention may be used in a cell including T cells, B cells, Natural Killer cells (NK), Natural Killer T (NKT) cells, mast cells, eosinophils, basophils, macrophages, neutrophils, and dendritic cells (page 11, [0082]). 

US 2018/0311374 A1 (The United States of America, Aleta Biotherapeutics Inc) 1 Nov 2018 US374 teaches that immune cells collected from a patient’s blood can be genetically engineered to express receptors in the immune cell surface, which permits recognition by the immune cells of specific ligand proteins (antigens) expressed on a tumor cell surface (page 1, [0002]). US374 teaches a method of genetically engineering tumor cells and immune cells of a subject in a complementary fashion resulting in a highly specific immunotherapy targeting system (page 1, [0003]). US374 teaches that the immune cell that is modified is a leukocyte, for example, neutrophils, eosinophils, basophils, lymphocytes and monocytes and that the receptor is a recombinant antigen receptor, such as a chimeric antigen receptor (page 1, [0008]). 

Fritz, J.D., et al (1996) Gene Transfer into Mammalian Cells Using Histone-Condensed Plasmid DNA Human Gene Therapy 7; 1395-1404. Fritz studied the use of recombinant histone (NLS-H1) complexes and their use in gene transfer (abstract). Fritz teaches that nonviral gene delivery has focused on receptor mediated or cationic lipid-mediated approaches  for the transfer of DNA in vitro and in vivo (page 1395, left column, paragraph 2). Fritz teaches that recent reports have demonstrated that cationic liposome formulations have mediated the transfer of genes in vivo into a variety of mouse tissues and human tissues (page 1395, right column, paragraph 2). Fritz demonstrated that the inclusion of histone H-1 increased the internalization of DNA-lipofectin complexes in cells (abstract). Fritz teaches that receptor-mediated gene transfer has also been enhanced by histone addition to the transfection complexes. Transferrin-polylysine-DNA complexes formed with histones were less condensed than their histone-free counterparts but gene transfer was increased two- to seven-fold (page 1403, left column, paragraph 2). 

Gusarov, D.A., et al (2012) Development of Effective Pilot-Scale Technology for Producing N,N-bis-Met-Histone H1.3 Used for Lymphoma Treatment Pharmaceutical Chemistry Journal 46(4); 234-240. Gusarov studied the production of N,N-bis-met-histone H1.3 as an alternative to monoclonal antibodies for the treatment of lymphoma (abstract). Gusarov teaches that class H1 histones and their derivatives can form aggregates with phosphatidylserine of the tumor cell membrane and leach it from the phospholipid bilayer inducing apoptosis in a matter of minutes of histone action and necrosis of the tumor after several hours of therapy (page 234, paragraph bridging left and right columns). Gusarov developed pilot-scale technology for producing the active pharmaceutical ingredient (API) of recombinant N,N-bis-met-histone H1.3 (page 234, right column, paragraph 1). Gusarov teaches that histones represent the principal class of nuclear proteins that are required for assembling and packing DNA chains in chromosomes and that these proteins play important roles in maintaining and changing chromosome structures at various stages of the cell cycle and also in regulating gene activity (page 236, left column, paragraph 2). Gusarov further teaches that Histone H1.3 has molecular weight of ~22.5 kDa (221 amino-acid residues) and is very rich in lysine residues that gives it a clearly pronounced positive charge. Gusarov teaches that a derivative of histone H1.3 with an additional methionine residue on the N-terminus that was called N,N-bis-histone H1.2 was proposed for formulating a drug for lymphoma treatment (page 236, right column, paragraph 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AUDREY L BUTTICE/Examiner, Art Unit 1647      
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647